         Case 3:20-cr-01443-WQH Document 66 Filed 07/16/20 PageID.165 Page 1 of 1

                                 ... _ UNITEDSTATESDISTRICTCOURT-
                                   SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                                     Case No. 20-cr-01443-WQH

                                               Plaintiff,
                           vs.
                                                                     JUDGME
 Xiao Mei Deng (2),                                                                        "i '   f?1-~'   ~
                                                                                                  ••.·~1.~, ~ ,




                                                                                   I JUL 16;~~]
                                                                                           ' t~




                                            Defendant.
                                                                                 CLERK US DISTRICT COURT
                                                                              SOUTHERN DIS.T.RICT OF CALIFORNIA
                                                                              BY          ,I,(.;        DEPUTY



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D   'granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 ~    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

~     of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(2)(B)(iii) - Bringing in Aliens Without Presentation (1)




Dated:    7/16/2020
                                                             Hon. Allison H. Goddard
                                                             United States DistrictJudge
